DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 19, 2020 has been entered.
In view of the Amendments to the Claims filed June 19, 2020, the rejections of claims 1-15 under 35 U.S.C. 103 previously presented in the Office Action sent March 19, 2020 have been modified only in response to the Amendments to the Claims.
Claims 1-16 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claim 1 recites, “the first side plate extending from the first corner by a first distance…a first hooking protrusion…spaced from the first side edge of the terminal cover by less than the first distance”.
The specification, as originally filed, does not evidence applicant had in possession the full scope of the claimed first side plate extending from the first corner by a first distance and a first hooking protrusion spaced from the first side edge of the terminal cover by less than the first distance.
The specification does not discuss or describe any relationship between the distance the first side plate extends from the first corner relative to the distance the first hooking protrusion is spaced from the first side edge of the terminal cover, let alone specifically describe the distance the first hooking protrusion is spaced from the first side edge of the terminal cover as less than the distance the first side plate extends from the first corner.
Fig. 7, which is not indicated as drawn to scale, depicts a single ratio between the distance the first side plate extends from the first corner relative to the distance the first hooking protrusion is spaced from the first side edge of the terminal cover but does not teach the full scope of the claimed “less than the first distance” relationship, which would encompass any ratio of distances providing for “less than the first distance”. Dependent claims are rejected for dependency. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the stopper" on line 3.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “the stopper” recited on line 3 of claim 8 is referring to the “first stopper” recited on line 4 of claim 1 or if “the stopper” recited on line 3 of claim 8 is referring to an entirely different stopper altogether. Dependent claim is rejected for dependency.
Amending “the stopper” to “the first stopper” would overcome the rejections.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberhard et al. (EP 0 606 850 A2) in view of Kim et al. (KR10-1003962B provided in applicant submitted IDS filed June 28, 2018).
With regard to claim 1, Eberhard et al. discloses a secondary battery pack comprising: 
a cell assembly comprising a plurality of secondary batteries (see Abstract and Fig. 1 describing an accumulator cited to read on the claimed cell assembly; see line 5-27, column 1 discussing multiple individual batteries cited to read on the claimed plurality of secondary batteries as multiple batteries can be used as secondary batteries); 
a pack case having an internal space for accommodating the cell assembly (such as the pack case partially depicted in Fig. 1 having housing 24 and cover 13);
an electrode terminal connected to the cell assembly and protruding to an outside of the pack case (11, Fig. 1).

Eberhard et al. teaches a stopper 30 in a pack case 10 for attachment and detachment of terminal cover 18 (see Fig. 1-2) but does not teach the specifically claimed stopper and terminal cover design.
However, Kim et al. teaches a terminal cover (see [0001] “terminal cover” and see 20, Fig. 1-3). Kim et al. is analogous art because, like applicant and Eberhard et al., Kim et al. is concerned with terminal covers.
Kim et al. teaches 
a first stopper provided in the pack case (such as guide groove 13, guide 14, and locking groove 15, Fig. 2-4 provided in the pack case 10); and
a terminal cover (20, Fig. 2-4)
configured to cover an upper portion and partial side surfaces of an electric terminal (as depicted in Fig. 2, the cited terminal cover 20 structurally capable of covering an upper portion and partial side surfaces of an electric terminal at power and load terminal grooves 11), and
detachable from the pack case (as depicted in Fig. 2-4 via detachable bar 22), the terminal cover having
a first corner formed by a first side edge and a second side edge (such as the corner oriented in Fig. 2 as the closest to the foreground of the figure, formed by a first left side edge and a second right side edge as depicted in annotated Fig. 2 below); 

    PNG
    media_image1.png
    591
    509
    media_image1.png
    Greyscale

Annotated Fig. 2
a first plate extending downwardly at the first corner from the second side edge, the first plate extending from the first corner by a first distance (as depicted in Fig. 2 and annotated Fig. 2’ below, the right facing plate of the terminal cover 

    PNG
    media_image2.png
    630
    384
    media_image2.png
    Greyscale

Annotated Fig. 2’
a first hooking protrusion extending downwardly from a bottom surface of the terminal cover (22 including component 23 depicted in Fig. 2-4 as extending 
spaced from the first side edge of the terminal cover by less than the first distance (as depicted in Fig. 2-4, the cited first hooking protrusion 22 horizontally spaced from the cited first side edge of the terminal cover 20 by less than the cited first distance of the first plate extending from the first corner),
the first hooking protrusion configured to be hook-coupled to and released from the first stopper provide in the pack case (as depicted in Fig. 3 and described in [0018], the cited the first hooking protrusion 22 configured to be hook-coupled to and released from the first stopper provide in the pack case by hooking locking projection 23 into locking groove 15); and
a first jig hole formed in the terminal cover between the first hooking protrusion and the first side edge (24 depicted in Fig. 4 as formed in the cited terminal cover 20 as having a portion between, physically intermittent, a portion of the cited first hooking protrusion 22 and the cited first side edge),
the first jig hole configured to allow a cover separating jig to be inserted from outside to inside (the cited first jig hole 24 is cited to read on the claimed “configured to allow a cover separating jig to be inserted from outside to inside” because it is structurally capable of allowing a cover separating jig to be inserted form outside to inside due to its opening in cited terminal cover 20 extending from outside the cited terminal cover 20 to inside the cited terminal cover 20), and
the first hooking protrusion is provided at an internal area of the terminal cover to be released from the first stopper when the cover separating jig is [0018]).

Kim et al. teaches the design of the terminal cover mounting part and terminal cover provides for easy detachment and simple manufacturing (see [0006]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the first stopper and terminal cover design in the secondary battery pack of Eberhard et al. for the first stopper and terminal cover design suggested in Kim et al., because the simple substitution of an element known in the art, in the instant case a terminal cover and corresponding stopper in a pack case design for attaching/detaching the terminal cover, supports a prima facie obviousness determination (see MPEP 2143 B).
With regard to claim 2, independent claim 1 is obvious over Eberhard et al. in view of Kim et al. under 35 U.S.C. 103 as discussed above. Eberhard et al. discloses wherein
the pack case comprises a terminal cover mounting part having a square-shaped upper surface and four corners, at least one of which is depressed (implicit in the partial view depicted in Fig. 1, the cited pack case comprises a terminal cover mounting part 13 having a square-shaped upper surface and four corners, at least one of which is depressed at recess 12),
the electrode terminal is located on the terminal cover mounting part (as depicted in Fig. 1, the cited electrode terminal 11 is located on the cited terminal cover mounting part 13 at recess 12), and
the terminal cover is coupled to the terminal cover mounting part (as depicted in Fig. 1-2, the cited terminal cover 18, as modified by Kim et al. above, is physically coupled/joined to the cited terminal cover mounting part 13).
With regard to claim 3, dependent claim 2 is obvious over Eberhard et al. in view of Kim et al. under 35 U.S.C. 103 as discussed above. Eberhard et al., as modified by Kim et al. above, discloses wherein
the terminal cover mounting part comprises a through hole provided in a vertical direction so that the electrode terminal protrudes to the outside (Eberhard et al.: as depicted in Fig. 1, the cited terminal cover mounting part 13 comprises a through hole provided in a vertical direction so that the cited electrode terminal 11 protrudes to the outside), and the terminal cover comprises
an upper plate covering an upper portion of the electrode terminal (as depicted in Fig. 2-4 of Kim et al., the cited terminal cover design comprise an upper plate, such as the top planar portion of cited terminal cover 20, which when combined with Eberhard et al., would cover an upper portion of the cited electrode terminal 11 depicted in Fig. 1).
With regard to claim 4, dependent claim 3 is obvious over Eberhard et al. in view of Kim et al. under 35 U.S.C. 103 as discussed above. Eberhard et al., as modified by Kim et al. above, discloses wherein
the first stopper is partially depressed inward from a wall surface of the terminal cover mounting part (as depicted in Fig. 2 of Kim et al., the cited first stopper 13/14/15 is partially depressed inward from a wall surface of the pack case 10 and are described as including “grooves” which, when combined with Eberhard et al., would correspond to a corresponding depression from a wall surface of the cited terminal cover mounting part 13). 
With regard to claim 5, dependent claim 4 is obvious over Eberhard et al. and Kim et al. under 35 U.S.C. 103 as discussed above. 
Eberhard et al., as modified by Kim et al. above, does not discloses wherein the first stopper comprises two stoppers, respectively on two crossing wall surfaces of the terminal cover mounting part, and the first hooking protrusion comprises two hooking protrusions corresponding to the two stoppers and the two hooking protrusions are hook-coupled to the two stoppers in different directions.
However, the duplication of parts is a matter of obviousness (see MPEP 2144.04VIB).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have duplicated the first stopper and first hooking protrusions in the secondary battery pack of Eberhard et al., as modified by Kim et al. above, because the duplication of parts is a matter of obviousness (see MPEP 2144.04VIB). The duplication of the first stopper and first hooking protrusion in the secondary battery pack of Eberhard et al., as modified by Kim et al. above, is cited to teach the claimed “respectively on two crossing wall surfaces of the terminal cover mounting part… and hook-coupled to the two stoppers in different directions” because the duplicated hooking 
With regard to claim 6, dependent claim 4 is obvious over Eberhard et al. and Kim et al. under 35 U.S.C. 103 as discussed above. Eberhard et al., as modified by Kim et al. above, discloses wherein
the first hooking protrusion and the first stopper are configured to be vertically hook-coupled to each other (Kim et al.: the cited first hooking protrusion 22 and the cited first stopper 13/14/15 are cited to read on the claimed “configured to be vertically hook-coupled to each other” because they are structurally capable of being vertically hook-coupled to each other, or hook-coupled in a vertically locking position as depicted Fig. 2-4).
With regard to claim 7, dependent claim 4 is obvious over Eberhard et al. and Kim et al. under 35 U.S.C. 103 as discussed above. Eberhard et al., as modified by Kim et al. above, discloses wherein
an inclined surface that guides the first hooking protrusion downward to be hook-coupled to the first stopper is formed on an upper part of the first stopper (Kim et al.: such as depicted in annotated Fig. 2’’ below, a surface formed on an 

    PNG
    media_image3.png
    579
    432
    media_image3.png
    Greyscale

Annotated Fig. 2’’
With regard to claim 7, dependent claim 4 is obvious over Eberhard et al. and Kim et al. under 35 U.S.C. 103 as discussed above. Eberhard et al., as modified by Kim et al. above, discloses wherein the first hooking protrusion comprises:
a supporter spaced a predetermined distance from the stopper in a transverse direction and extending perpendicularly downward from the upper plate of the terminal cover (Kim et al.: such as the portion of the cited first 
a coupling portion curved upward from an end of the support in a direction towards the first stopper to contact the first stopper (such as locking projection 23 depicted in Fig. 4 as curved upward from a right end of the cited support 22 in a direction towards the cited first stopper at component 15 to contact the first stopper at component 15), wherein
the first jig hole is located above the coupling portion (as depicted in Fig. 4, the cited first jog hole 24 is located above the cited coupling portion).
With regard to claim 9, dependent claim 8 is obvious over Eberhard et al. and Kim et al. under 35 U.S.C. 103 as discussed above. Eberhard et al., as modified by Kim et al. above, discloses wherein
the first jig hole is formed in the upper plate (see Kim et al. at Fig. 2-4 depicting cited first jig hole 24 formed in the cited upper plate)
to be inclined by a predetermined angle with respect to a vertical direction (the cited first jig hole is cited to read on the claimed “to be inclined by a predetermined angle with respect to a vertical direction” because it is structurally capable of being inclined by a predetermined angle with respect to a vertical direction such as when the detachable terminal cover 20 is detached and angled at a predetermined angle with respect to a vertical direction).
With regard to claim 10, dependent claim 2 is obvious over Eberhard et al. and Kim et al. under 35 U.S.C. 103 as discussed above. Eberhard et al., as modified by Kim et al. above, discloses wherein
the terminal cover mounting part comprises at least one of a protrusion and a groove, and the terminal cover comprises at least one of a groove and a protrusion corresponding to the terminal cover mounting part (see Kim et al. at Fig. 2-4 depicting pack case 10 having grooves 13 which correspond to protrusion 26 of the cited terminal cover 20 which, when combined with Eberhard et al., would provide for the cited terminal cover mounting part to comprise the cited protrusion to correspond to the cited protrusion 26 of the cited terminal cover/stopper design of Kim et al.).
With regard to claim 11, dependent claim 3 is obvious over Eberhard et al. and Kim et al. under 35 U.S.C. 103 as discussed above. Eberhard et al., as modified by Kim et al. above, discloses further comprising
a second side plate (as depicted in annotated Fig. 2 above, the cited terminal cover 20 of Kim et al. further comprises a second side plate, such as the front face plate laterally adjacent to the cited first side plate which extends downwardly from the cited first side edge),
the terminal cover comprises a concave portion formed by depressing a corner where the side plates cross each other into an internal area of the terminal cover (as depicted in Fig. 2 of Kim et al., the cited terminal cover 20 comprises a concave portion formed by depressing a corner where the cited first and second 
the terminal cover mounting part comprises an internal column located at an internal area of the terminal cover based on the concave portion to support the upper plate of the terminal cover (as depicted in Fig. 2 of Kim et al., the pack case 10 comprises an internal column 12/21 located at an internal area of the terminal cover 20 based on the cited concave portion which physically supports the upper plate and the cited terminal cover abutting against the cited concave portion of the cited terminal cover 20 which, when combined with Eberhard et al., provides for the cited internal column located at the cited terminal cover mounting part in order to provide locking groove 15 in position to catch locking projection 23), and
an external column provided to be inserted in the concave portion in a longitudinal direction from an outer part of the terminal cover (such as the partition 21 closest to the foreground depicted in Fig. 2 of Kim et al. as it is a column towards the external portion of the device relative to the internal two partitions 12/21 which are cited to read on the claimed “provided to be inserted in the concave portion in a longitudinal direction from an outer part of the terminal cover” because it is structurally capable of starting from an outer part of the terminal cover, such as depicted in Fig. 2 of Kim et al., and oriented longitudinally along with a longitudinally oriented terminal cover 20 for insertion into the cited concave portion of the cited terminal cover 20).
With regard to claim 13, independent claim 1 is obvious over Eberhard et al. and Kim et al. under 35 U.S.C. 103 as discussed above. Eberhard et al., as modified by Kim et al. above, discloses wherein
the cover separating jig comprises a head and a compressor extending from the heat and having a smaller cross-sectional area than the head, and the first jig hole is equal to or greater than a cross-sectional area of the compressor and smaller than a cross-sectional area of the head (the cited first jig hole is cited to read on the claimed “is configured to allow a cover separating jig to be inserted from outside to inside…the cover separating jig comprises a head and a compressor extending from the heat and having a smaller cross-sectional area than the head, and the first jig hole is equal to or greater than a cross-sectional area of the compressor and smaller than a cross-sectional area of the head” because it is structurally capable of having a cross-sectional area greater than or equal to a cross-sectional area of a compressor and having a smaller cross-sectional area than a head, such as in a situation wherein a cross-sectional area of a cover separating jig at a compressor portion which is smaller than the cross-sectional area of the first jig hole and a cross-sectional area of a cover separating jig at a head portion which is larger than the cross-sectional area of the first jig hole).
With regard to claim 14, Eberhard et al., as modified by Kim et al. above, teaches a vehicle comprising
the secondary battery pack according to claim 1 (see rejection of claim 1 above).
With regard to claim 15, independent claim 1 is obvious over Eberhard et al. and Kim et al. under 35 U.S.C. 103 as discussed above. Eberhard et al., as modified by Kim et al. above, discloses wherein
at least one side plate has a groove engaging a protrusion on the pack case (see Kim et al. at annotated Fig. 2’ above and Fig. 4 depicting the cited first side plate having a groove engaging a protrusion on the pack case 10 formed from guide 14 protruding from groove 13 at wall 21 closest to the foreground of the figure which would engage with the cited groove on the internal surface of the cited first side plate).
Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberhard et al. (EP 0 606 850 A2) in view of Kim et al. (KR10-1003962B provided in applicant submitted IDS filed June 28, 2018), as applied to claims 1-11 and 13-15 above, and in further view of Kim et al. (KR 20-2012-0001134U submitted in applicant submitted IDS filed June 28, 2018).
With regard to claim 12, independent claim 1 is obvious over Eberhard et al. and Kim et al. (KR10-1003962B) under 35 U.S.C. 103 as discussed above. 
Eberhard et al. does not discloses wherein the electrode terminal comprises a positive electrode terminal and a negative electrode terminal, and the terminal cover comprises two terminal covers respectively covering the positive electrode terminal and the negative electrode terminal.
However, Kim et al. (KR 20-2012-0001134U) teaches a conventional battery and teaches wherein an electrode terminal comprises a positive electrode terminal and a negative electrode terminal, and a terminal cover comprises two terminal covers 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the secondary battery pack of Eberhard et al., as modified above, to include a both positive and negative electrode terminals and corresponding covers, as suggested by Kim et al. (KR 20-2012-0001134U), because it would provide for electrical connection of both poles as well as physical protection of both terminals via the corresponding terminal covers.
With regard to claim 16, independent claim 1 is obvious over Eberhard et al. and Kim et al. (KR10-1003962B) under 35 U.S.C. 103 as discussed above. 
Eberhard et al. does not discloses wherein the electrode terminal comprises a positive electrode terminal and a negative electrode terminal, and the terminal cover comprises two terminal covers respectively covering the positive electrode terminal and the negative electrode terminal.
However, Kim et al. (KR 20-2012-0001134U) teaches a conventional battery and teaches wherein an electrode terminal comprises a positive electrode terminal and a negative electrode terminal, and a terminal cover comprises two terminal covers respectively covering the positive electrode terminal and the negative electrode terminal (see Fig. 9 “+ and “-“).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the secondary battery pack of Eberhard et al., as modified above, to include a both positive and negative electrode terminals and corresponding covers, as suggested by Kim et al. (KR 20-2012-0001134U), because it 
Eberhard et al., as modified above, teaches corresponding terminal covers covering each positive and negative electrode terminals which are cited to read on the claimed “terminal cover” as they form a covering device for covering electrode terminals. 
Eberhard et al., as modified above, teaches the claimed second stopper, second corner formed by a third side edge and fourth side edge, second side plate, second hooking projection, and second jig hole (as provided by the other negative/positive electrode terminal and corresponding portion of the cited terminal cover). 

Response to Arguments
Applicant's arguments filed June 19, 2020 have been fully considered but they are not persuasive. 
Applicant notes the newly added claimed limitations are not found within the previously cited prior art reference. However, this argument is addressed in the rejections of the claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        March 19, 2021